 



 

 

Supplemental Agreement

 

Party A: Boxing County Chengli Gas Supply Co., Ltd.

Party B: Xi’an Zhonghong New Energy Technology Co., Ltd.

 

Whereas, Party B is responsible for the operation of the project upon its
completion, including maintenance of CDQ main equipment and staff remuneration,
etc., but Party B lacks of operation experience. Based on mutual benefits and
friendly negotiation, both parties agree to make following amendments to the
original agreement:

 

1.Section 2 of Item Four of the original agreement: which is amended as, after
the project is completed and put into operation, the cooperation model is “BO”,
energy-saving service fee shall be charged at RMB 0.42 /Kwh (excluding tax).

2.Party A agrees that Party B can subcontract the operation of the project to
third party company that Party A approves. Party B shall undertake all
operational expenses and performance obligations.

 

The supplemental agreement is in duplicate copies and each party has one copy
with full legal force. The agreement shall take effect after it is signed and
sealed.

 

Party A: Boxing County Chengli Gas Supply Co., Ltd.

Authorized Representative:

Date:

 

Party B: Xi’an Zhonghong New Energy Technology Co., Ltd.

Authorized Representative:

Date:

 



 

